ORDER
RADER, Circuit Judge.
Hawkins and Powers Aviation, Inc. moves to dismiss its appeal, without prejudice to reinstatement, pending disposition of another matter before a contracting officer. The United States opposes and moves to dismiss Hawkins’ appeal for failure to file a brief. Hawkins replies and opposes dismissal for failure to prosecute. The United States replies concerning the motion to dismiss for failure to prosecute.
Hawkins previously requested and received five 30-day extensions of time to file its brief. After the fourth extension, the court stated that “[n]o further extensions should be anticipated.” After the fifth extension, granted until November 13, 2000, the court stated that there would be “[n]o further extensions.” In its motion to dismiss without prejudice, Hawkins states that it is filing the motion rather than filing its brief on November 13 and that, if the court denied that motion, it would need another 10-day extension of time after the denial to file its brief.
The court meant what it said in its order that granted the final extension of time until November 13, with “[n]o further extensions.” Hawkins did not file a brief on the court-ordered due date and its appeal must be dismissed for failure to prosecute. Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir.1989) (“failure to comply with this court’s rules, including the requirements *908for preparing and filing briefs, appendices and other papers, may result in dismissal of an appeal for failure to prosecute”).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to dismiss Hawkins’ appeal for failure to prosecute is granted.
(2) Hawkins’ motion is moot.